DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 12/03/2020.
2.	Claims 1-12 and 14-16 are pending, claims 14-16 have been withdrawn.
3.	Applicant's amendments have been fully considered but do not overcome the prior art of record. Please see below.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US2011/0129778).
Murata et al. discloses a colored photo sensitive resin composition comprising: an epoxy compound, a photopolymerizable initiator, photopolymerizable ethylenically unsaturated bond [0043]; the photopolymerizable initiator is of the below compound 


    PNG
    media_image1.png
    289
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    633
    media_image2.png
    Greyscale
; a colorant [0043]; and a dispersant having an amine value of 100mg [0113] and a polyester dispersant (reads on < 3mg-KOH and < 30% mole of maleimide); It is noted Murata is silent on the molar ratio of the double bonds to the epoxy groups, however, identical components would yield a substantially identical ratio. MPEP 2112.02II. Thus the ratio is inherent
	It is noted the oxime compound is an option and not a preferred embodiment. However, since a guide exists, an “obvious-to-try” situation exists when a general disclosure would pique the scientist’s curiosity, such that further investigation might be done as a result of the disclosure. Therefore, since Murata discloses that it is at least possible the use the above option without deviating from the disclosure, guiding one of 
	Regarding claim 3; Murata discloses OH [0034].
	Regarding claims 5-7; Murata discloses novolac epoxy [0100]. It is noted the molar ratio of the double bonds to the epoxy groups, however, identical components would yield a substantially identical ratio. MPEP 2112.02II
	Regarding claim 8; Murata discloses 5% ppm of the initiator [0101].

6.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US2011/0129778) in view of Hiroyuki et al. (JP2014137466).
	The disclosure of Murata et al. is adequately set forth in the above paragraph. 
	Murata is silent on the colorant.
	Hiroyuki et al. discloses a coloring composition comprising: a binder resin that includes a copolymer b1 and b2 meth acrylic acid, styrene, and glycidyl meth acrylate [0038-0042]; a pentaerythritol trimethacrylate (reads on photopolymerizable compound)[0063-0065]; colorant [abstract]; photopolymerization initiator of the below formula 
    PNG
    media_image3.png
    186
    341
    media_image3.png
    Greyscale
[0076]. The colorants include perylene black colorant [0029] and violent colorant [0019] in the amounts of 5-60 mass% of the colorants [0037] thus making the colorants equivalent and .  
 
7.	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US2011/0129778) in view of Choi et al. (KR20150134989).
	The disclosure of Murata et al. is adequately set forth in the above paragraph.
	Murata et al. further discloses the use of triazine based compounds as initiators [0114].
	Murata et al. does not teach or fairly suggest the claimed triazine compound.
Choi et al. discloses a coloring composition comprising: a copolymer that includes (a-1 to a-3) meth acrylic acid, styrene, and glycidyl ethyl acrylate [pg.4-7]; a pentaerythritol trimethacrylate (reads on photopolymerizable compound) [pg.11]; colorant [abstract]; photopolymerization initiator of the below formula 
    PNG
    media_image3.png
    186
    341
    media_image3.png
    Greyscale
[pg.2]. Choi further discloses the triazine initiator below  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
[pg.2] which are equivalent and interchangeable with each other. Therefore, the since the initiators (triazines) are equivalent and interchangeable with each other incorporating the disclosure of Choi would have been obvious and achievable in the absence of new or unexpected results.   


Response to Amendment
	The Position of the Office: The current amendments do not overcome the prior art rejection for the following reason: the dispersant binder can include polyester. When the amine value is 0 an acid group is not present and when the maleimide value is 0, that monomer is not present in the dispersant. Therefore, for at least these reasons the above rejections are made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/Primary Examiner, Art Unit 1763